Citation Nr: 0922298	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-13 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left shoulder prior to December 4, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left shoulder after January 5, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1999 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

At the onset, the Board notes that the Veteran's claim arises 
from a disagreement with a December 2006 rating decision that 
granted service connection for left shoulder tendonitis and 
assigned a noncompensable (O percent) rating.  However, 
pursuant to a February 2009 statement of the case, the RO 
assigned staged ratings.  

Specifically, the RO assigned a temporary 100 percent 
disability rating, effective December 4, 2007, through 
January 4, 2008, because he underwent surgery on his left 
shoulder.  Additionally, his initially assigned 
noncompensable rating was increased to 10 percent for the 
remaining time periods on appeal.  

As the 100 percent rating was assigned from December 4, 2007, 
through January 4, 2008, the only issues before the Board are 
whether the Veteran is entitled to a disability rating in 
excess of 10 percent for the remaining time periods.


FINDINGS OF FACT

1.  Prior to December 4, 2007, the Veteran's left shoulder 
disability was manifested by subjective complaints of left 
shoulder pain; limited abduction, loss of range of motion at 
the shoulder level, or evidence of dislocation or malunion of 
the scapulohumeral joint or of the clavicle or scapula were 
not shown.

2.  After January 5, 2008, the Veteran's left shoulder 
disability has been manifested by subjective and objective 
evidence of left shoulder tenderness; limited motion or 
evidence of dislocation or malunion of the scapulohumeral 
joint or of the clavicle or scapula have not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left shoulder prior to December 4, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.71a Diagnostic Code (DC) 5099-5024, 5200, 5201, 5202, 5203 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left shoulder after January 5, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.71a DCs 5099-5024, 5200, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As is the case here, where a veteran has perfected an appeal 
as to the assignment of initial rating following the initial 
award of service connection, the Board must evaluate all the 
evidence of record reflecting the severity of the veteran's 
disabilities from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).   This could result in staged ratings, i.e. separate 
ratings for different time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In the present instance, the RO granted service connection 
for left shoulder tendonitis assigned a 0 percent 
(noncompensable) rating.  In February 2002, he was granted an 
increased disability rating of 10 percent for the period of 
time prior to December 4, 2007, and also assigned a 10 
percent disability rating for the time period beginning 
January 5, 2008.   

The Board notes that tendonitis of the shoulder is not 
addressed by a specific diagnostic code.  Where a particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical area and symptomatology are closely 
analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Here, the Veteran's left shoulder tendonitis rated by analogy 
under DC 5024, which sets forth the rating criteria for 
tenosynovitis.  According to DC 5024, the disability is to be 
rated based on limitation of motion of the affected parts as 
degenerative arthritis.   The provisions governing arthritis 
further authorize the disability to be rated under limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.

Therefore, the Veteran may be entitled to a higher disability 
rating based on the rating criteria found at 38 C.F.R. 
§ 4.71a, which applies to disabilities involving the shoulder 
and arm.  Significantly, the provisions of 38 C.F.R. § 4.71a 
expressly provide for the application of different rating 
criteria depending upon whether a veteran's minor (non-
dominant) or major (dominant) side is being evaluated.  
Because he is right-hand dominant, his left shoulder 
tendonitis affects his minor, non-dominant side.  

Accordingly, in order to warrant the next higher rating for 
the Veteran's left shoulder disability, which affects his 
minor side, the evidence must show the following:

*	ankylosis of the scapulohumeral 
articulation, manifested by 
favorable abduction to 60 degrees, 
allowing the mouth and head to be 
reached (20 percent under DC 5200); 
*	limitation of motion of the arm at 
shoulder level (20 percent under DC 
5201);
*	recurrent dislocation of the 
scapulohumeral joint with infrequent 
episodes and guarding of movement 
only at the shoulder level (20 
percent under DC 5202);
*	malunion of the scapulohumeral joint 
with moderate deformity (20 percent 
under DC 5202); 
*	dislocation of the clavicle or 
scapula (20 percent under 5203); or
*	nonunion of the clavicle or scapula 
with loose movement (20 percent 
under 5203); or
*	impairment of the clavicle or 
scapula, rated on impairment of 
function of contiguous joint (as 
provided for under DC 5203).

After a careful review of the medical evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
for left shoulder tendonitis is not warranted for either of 
the time periods on appeal.

First, ankylosis, manifested by favorable abduction to 60 
degrees, of the scapulohumeral articulation has not been 
shown.  In this regard, both the pre-surgery and post-surgery 
treatment records do not show abduction that is limited to 60 
degrees or less.  In fact, an August 2006 VA examination 
reported abduction from 0 to 180 degrees, with discomfort 
noted in the anterior joint line with full abduction; in 
October 2007, just prior to his surgery, abduction from 0 to 
160 degrees was demonstrated, with mild pain at 100 degrees; 
and a recent December 2008 VA examination revealed abduction 
to 180 degrees.  

As abduction of the left shoulder has not been shown to be 
limited to 60 degrees during either of the time periods on 
appeal, a 20 percent rating under DC 5200 for ankylosis of 
the scapulohumeral articulation is not warranted. 

Next, limitation of motion of the arm at shoulder level has 
not been shown, either before or after his left shoulder 
surgery.  Prior to his surgery, the Veteran demonstrated full 
forward flexion (flexion to 180 degrees was noted in the 
August 2006 VA examination and the December 2007 VA treatment 
report).  The August 2006 VA examination also noted inner and 
external rating of 0 to 90 degrees, which is anatomically 
normal.  

Additionally, after January 5, 2008, a July 2008 VA treatment 
report expressly noted that the Veteran "has full range of 
motion of the shoulder."  In addition to abduction from 0 to 
180 degrees and internal and external rotation from 0 to 90 
degrees, full range of motion of forward flexion was also 
demonstrated, at 0 to 180 degrees, at the December 2008 VA 
examination.  Importantly, the VA examiner noted that there 
was no objective functional limitation.

As loss of range of motion at the shoulder level has not been 
shown, the Board finds that a 20 percent disability rating 
for loss of range of motion at shoulder level under DC 5201 
is not warranted for either of the time periods in question.   

Next, the Board finds that that neither recurrent dislocation 
nor malunion of the scapulohumeral joint has been shown.  
Although a September 2007 MRI revealed mild acromioclavicular 
joint hypertrophy and type II acromonium, there was no 
mention of any history of dislocation or malunion.  Moreover, 
no acromioclavicular joint pain was identified upon physical 
examination, and sag tests and lift off tests revealed 
negative findings.  Under these facts, an increased rating 
prior to December 4, 2007, is not warranted.

With regard to the time period beginning January 5, 2008, the 
Board acknowledges that a June 2008 VA treatment report 
identified possible internal derangement of the left 
shoulder.  Moreover, MRI imaging further identified 
"possible anterior dislocation or anterior subluxation."  
However, the impression was only of acromioclavicular joint 
tenderness, with mild arthritis and mild bursitis.  

Further, the December 2008 VA examiner reviewed the MRI 
findings and noted impressions of a stretch injury, with 
partial disruption of the middle glenohumoral ligament, 
labrum degeneration, and acromioclavicular articulation 
hypertrophy.  Of importance, the examiner did not address or 
identify dislocation of the scapulohumeral joint.  

Moreover, even if the Veteran experienced a dislocation of 
the scapulohumeral joint, there evidence does not show 
infrequent episodes and guarding of movement at the shoulder 
level.  To the contrary, full range of motion of the left 
shoulder was demonstrated, and the VA examiner concluded that 
there was "[n]o objective functional limitation."  

Likewise, despite the abnormalities noted on the MRI, the VA 
examiner also did not address or identify any malunion of the 
scapulohumeral joint.  Additionally, even though 
acromioclavicular articulation hypertrophy was noted, a 
moderate deformity related to malunion of the scapulohumeral 
joint was not shown.

Therefore, despite the MRI findings suggesting "possible" 
anterior dislocation or subluxation, the evidence nonetheless 
fails to demonstrate recurrent dislocation accompanied by 
guarding of movement or malunion of the scapulohumeral joint. 
Accordingly, a rating in excess of 10 percent is not 
warranted under the provisions of DC 5202, either prior to 
December 4, 2007, or after January 5, 2008.

Next, the Board finds that impairment of the clavicle or 
scapula, such as dislocation or nonunion, has not been shown 
for either of the time periods on appeal.  In November 2007, 
the only clavicle-related pathology identified was of mild 
acromioclavicular joint atrophy.  Importantly, no 
acromioclavicular joint pain was noted upon examination.  

Moreover, for the time period after January 5, 2008, the 
evidence is negative for impairment of the clavicle or 
scapula.  While subjective and objective evidence of the 
acromioclavicular joint was noted in July 2008, with MRI 
evidence of degenerative changes with hypertrophy, full range 
of motion of the shoulder was demonstrated.  

Of importance, the December 2008 VA examination, which noted 
acromioclavicular articulation hypertrophy, also demonstrated 
full range of motion.  Additionally, besides mild anterior 
left shoulder joint tenderness, no discomfort or difficulty 
with the range of motion testing was noted.  Of importance, 
the impression was of left shoulder arthritis and bursitis, 
without objective functional limitation.  As the evidence 
does not demonstrate impairment of the clavicle or scapula, a 
disability rating in excess of 10 percent under DC 5203 is 
not warranted.  
 
With regard to ratings based upon limitation of motion under 
the appropriate diagnostic criteria, the Board reiterates 
that the Veteran was reported to have substantial range of 
motion in September 2007 (prior to his surgery) and normal 
range of motion during the December 2008 VA examination 
(after his surgery).  While the Board acknowledges his 
complaints of left shoulder discomfort and tenderness, even 
when considering additional functional impairments, such as 
shoulder pain, the evidence still does not show a limitation 
of motion that more nearly approximates the criteria for the 
next higher rating.  

Moreover, the Board acknowledges the Veteran, in the December 
2008 VA examination, reported that his left shoulder 
condition impeded his ability to perform his occupation, 
because the severity of the pain made it difficult for him to 
do customer service, read, or concentrate at work.  However, 
he still reported working 50 to 60 hours per week and, 
despite these complaints, he denied any impairment to the 
activities of daily living.  Further, the VA examiner 
expressly noted the absence of any functional limitation upon 
examination.  In being able to perform these occupational 
functions and activities of daily living, the Veteran 
demonstrated significant range of motion and function of the 
left shoulder.

Next, while the Veteran also complained of flareups, which 
occurred every couple of days and lasted for at least 2 
hours, the December 2008 VA examiner nonetheless indicated 
that additionally limitation of function due to flare-ups 
could not be determined without resorting to mere 
speculation.  Therefore, even considering his history of 
reported left shoulder pain and flareups, the evidence does 
not show functional limited motion that more nearly 
approximates a higher rating under the diagnostic rating 
criteria under DeLuca.

The Board has also considered the Veteran's statements 
alleging entitlement to a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left shoulder disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization relating to the Veteran's left 
shoulder disorder.  Further, although he indicated in the 
December 2008 VA examination that his disability impaired his 
ability to work, he nonetheless reported working an average 
of 50 to 60 hours a week.  Therefore, there is no indication 
that his left shoulder disability has resulted in any 
occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim, the 
Board finds that he is not entitled to a disability rating in 
excess of 10 percent for left shoulder tendonitis.  The Board 
further finds that his symptoms remained constant throughout 
the appeal periods and, as such, staged ratings are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required; thus any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated service 
treatment records with the claims file.  Additionally, the 
Veteran provided statements in support of his claim, and he 
was afforded VA examinations in August 2006 and December 
2008.  

Further, the Board determines that the VA examinations were 
adequate for rating purposes.  In this regard, the Veteran 
has not asserted any objection to the examinations, and there 
is no indication that the VA examiner was not fully aware of 
his pertinent medical history or that the examiner misstated 
any relevant fact.  See generally Glover v. West, 185 F.3d 
1328, 1333 (Fed. Cir. 1999) (providing that "a bald, 
unsubstantiated claim for an increase in disability rating is 
not evidence of a material change in that disability and is 
insufficient to trigger the agency's responsibility to 
request a reexamination"); Snuffer v. Gober, 10 Vet. App. 
400 (1997).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for tendonitis of the left 
shoulder prior to December 4, 2007, is denied.

A rating in excess of 10 percent for tendonitis of the left 
shoulder after January 5, 2008, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


